Order dismissing writ of habeas corpus and remanding relator to the Matteawan State Hospital affirmed. The justice before whom the writ was returnable, after hearing the relator and his counsel, and the physicians from the State hospital, reached the conclusion that relator by reason of mental disease was not competent to defend himself against the indictment found against him, or to consult with counsel as to his defense. He dismissed the writ and remanded the relator to the State hospital. The relator appeals from the order. We are of opinion that upon the record before us the order should be affirmed. The relator, represented by able counsel, insisted on filing with this court two briefs, evidently prepared by the relator personally, in his own handwriting. These briefs contain unjustifiable, abusive and scurrilous attacks upon another justice of the court, who had dismissed a previous writ or writs of habeas corpus obtained by the relator, and similar attacks upon the medical superintendent and physicians in the State hospital. Ordinarily we would not allow such briefs or points to remain upon the files of the court. In the present case we think they should be filed with the other papers as evidence of the correctness of the order appealed from. Kelly, P. J., Jaycox, Manning, Kelby and Kapper, JJ., concur.